Hooker, J.
(concurring). I concur in- the result reached by Mr. Justice Moore in this case upon the grounds stated by him, but I am of the opinion that the duty of periodical inspection does not extend to the small *279and common tools in everyday nse, of the fitness for use of which the persons who use them may reasonably be supposed to be better judges than the master, or any person that he can employ for the purpose. The evidence shows that there were thousands of small tools in this shop, and it is improbable that there was any one man in the shop that was as expert in the use of all as the individual workmen were as to those that they respectively used. In my opinion, it is not unreasonable to say that the workmen assumed the risk of the use of such tools of this character as they chose to use. As already stated, the evidence shows that the small tools in use in this factory numbered thousands. We may assume that they consisted of innumerable articles of everyday use, such as crowbars, picks, spades, shovels, chisels, files, rasps, pliers, wrenches, braces and bits, reamers, and others that will readily suggest themselves, including hammers. It is well known that most such tools are used until they become unfit for use by wear, and that the user is not only competent to judge of their fitness, but as a rule does so. There is no evidence in the case that any concern in the country employs a person to inspect 'the common tools in use in the shop.
We have decisions sustaining the doctrine that a master must provide safe appliances, and that' he must use reasonable diligence in keeping them in repair. In heavy or complicated machinery, and where the person called upon to use the appliance may not possess the skill to detect unfitness, or the opportunities to do so, the law may require diligence upon the part of the master; but where the appliance is a common tool, of which the man who uses it is necessarily well qualified to judge, and who when he uses it has an opportunity to know its condition, a distinction may be made, and the master may rely upon the servant to inform him of the defect, or not use the tool, 'if it is unsafe. This exception to the rule relied on in this case is recognized in Miller v. Railroad Co., 21 App. Div. 45, where it was held that the master was under no obligation to inspect a push-bar, used in moving cars, *280which, from use would wear, and from lapse of time decay, and which would naturally be first observed by the user. It was said in that case that “there is no duty resting on an employer to inspect during their use those common tools and appliances with which every one is conversant,” and that “if a spade, a hoe, or a push-stick either wears out or becomes defective, the employer may ordinarily rely on the presumption that those using the article will first detect the defect.” If, as held in the case cited, a master is not under a legal obligation to protect the servant using the tool by inspection, he is under no such obligation to the fellow-servant who suffers from the negligent use of the tool.
Grant, C. J., and Long, J., concurred with Hooker, J.